Exhibit 10.18

CHIQUITA STOCK AND INCENTIVE PLAN

(Adopted March 19, 2002, as amended through November 16, 2006)



--------------------------------------------------------------------------------

CHIQUITA STOCK AND INCENTIVE PLAN

SECTION I.

PURPOSE

The purpose of the Chiquita Stock and Incentive Plan (the “Plan”) is to promote
the long-term growth and financial success of Chiquita Brands International,
Inc. (the “Company”) and its subsidiaries by enabling the Company to compete
successfully in attracting and retaining employees and directors (and
consultants and advisors) of outstanding ability, stimulating the efforts of
such persons to achieve the Company’s long-range performance goals and
objectives, and encouraging the identification of their interests with those of
the Company’s shareholders.

SECTION II.

DEFINITIONS

For purposes of this Plan, the following terms shall have the following
meanings:

2.1 “Advisor” means a person who provides bona fide advisory or consulting
services to the Company or a Subsidiary and whose Shares subject to an Award are
eligible for registration on Form S-8 under the Securities Act of 1933.

2.2 “Award” means any form of Stock Option, Restricted Stock Award, Unrestricted
Stock Award, Performance Award, or Stock Appreciation Right granted under this
Plan.

2.3 “Award Agreement” means a written agreement setting forth the terms of an
Award.

2.4 “Award Date” or “Grant Date” means the date designated by the Committee as
the date upon which an Award is granted.

2.5 “Award Period” or “Term” means the period beginning on an Award Date and
ending on the expiration date of such Award.

2.6 “Board” means the Board of Directors of the Company.

 

1



--------------------------------------------------------------------------------

2.7 “Cause” means, unless otherwise defined in an Award Agreement, a
Participant’s engaging in any of the following acts:

(i) any type of disloyalty to the Company or a Subsidiary, including, without
limitation, fraud, embezzlement, theft, or dishonesty in the course of a
Participant’s employment or business relationship with the Company or
Subsidiary; or

(ii) conviction of a felony or other crime involving a breach of trust or
fiduciary duty owed to the Company or a Subsidiary; or

(iii) unauthorized disclosure of trade secrets or confidential information of
the Company or a Subsidiary; or

(iv) a material breach of any agreement with the Company or a Subsidiary in
respect of confidentiality, non-disclosure, non-competition or otherwise; or

(v) any serious violation of a policy of the Company or a Subsidiary that is
materially damaging to the interests of the Company or Subsidiary.

2.8 “Change in Control” means the occurrence after the Effective Date of any of
the following events:

(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act), other than an Exempt Entity, is or becomes the “beneficial owner”
(as defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that a
person shall be deemed to have “beneficial ownership” of all shares that such
person has the right to acquire, whether such right is exercisable immediately
or only after the passage of time), directly or indirectly, of 30% or more of
the total voting power of all of the Company’s voting securities then
outstanding (“Voting Shares”);

(ii) on any date, the individuals who constituted the Company’s Board at the
beginning of the two-year period immediately preceding such date (together with
any new directors whose election by the Company’s Board, or whose nomination for
election by the Company’s shareholders, was approved by a vote of at least
two-thirds of the directors then still in office who were either directors at
the beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
directors then in office; or

(iii) immediately after a merger or consolidation of the Company or any
Subsidiary of the Company with or into, or the sale or other disposition of all
or substantially all of the Company’s assets to, any other corporation (where
pursuant to the terms of such transaction outstanding Awards are assumed by the

 

2



--------------------------------------------------------------------------------

surviving, resulting or acquiring corporation or new Awards are substituted
therefor), the Voting Shares of the Company outstanding immediately prior to
such transaction do not represent (either by remaining outstanding or by being
converted into voting securities of the surviving or acquiring entity or any
parent thereof) more than 50% of the total voting power of the voting securities
of the Company or surviving or acquiring entity or any parent thereof
outstanding immediately after such merger or consolidation.

2.9 “Code” means the United States Internal Revenue Code of 1986, as amended,
and the regulations and rulings thereunder. References to any particular section
of the Code include references to any successor amendments or replacements of
such section.

2.10 “Committee” means the committee appointed by the Board and consisting of
two or more Directors of the Company, each of whom shall be a “non-employee
director” as defined in Rule 16b-3 and an “outside director” as defined in the
regulations under Section 162(m) of the Code.

2.11 “Common Stock” means the Company’s Common Stock, par value $.01 per share,
and any successor security.

2.12 “Company” means Chiquita Brands International, Inc.

2.13 “Designated Payment Date” has the meaning set forth in Section 8.2(a).

2.14 “Director” means any person serving on the Board of Directors of the
Company or any of its Subsidiaries who is not an Officer (or officer) or
Employee of the Company or any Subsidiary.

2.15 “Disability” means (i) a “permanent and total disability” within the
meaning of Section 22(e)(3) of the Code as determined by the Committee in good
faith upon receipt of medical advice from one or more individuals, selected by
the Committee, who are qualified to give professional medical advice, or (ii) in
the case of an Employee, a disability that qualifies as a long-term disability
under the Company’s or a Subsidiary’s Long Term Disability insurance, or
(iii) any other definition of disability set forth in an Award Agreement.

2.16 “Effective Date” means March 19, 2002.

2.17 “Eligible Person” means any person who is either an Employee, Director or
Advisor.

2.18 “Employee” means (i) any officer or employee of the Company or a Subsidiary
(including those employees on military leave, sick leave, or other bona fide
leave of absence approved by the Company or a Subsidiary) or (ii) any person who
has received and accepted an offer of employment from the Company or a
Subsidiary.

 

3



--------------------------------------------------------------------------------

2.19 “Exchange Act” means the Securities Exchange Act of 1934.

2.20 “Exempt Entity” means (i) an underwriter temporarily holding securities
pursuant to an offering of such securities and (ii) the Company, any of its
Subsidiaries or any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its Subsidiaries.

2.21 “Fair Market Value” means, as of any date, the closing price of a Share on
a specified date as reported on the New York Stock Exchange Composite Tape (or
such other consolidated transaction reporting system on which the Shares are
primarily traded) or, if the Shares were not traded on such day, then the next
preceding day on which the Shares were traded, all as reported by such source as
the Committee may select. If the Shares are not traded on a national securities
exchange or other market system, Fair Market Value shall be determined by the
Committee in accordance with Section 409A of the Code.

2.22 “Immediate Family” means any child, stepchild, grandchild, spouse,
son-in-law or daughter-in-law and shall include adoptive relationships;
provided, however, that if the Committee adopts a different definition of
“immediate family” (or similar term) in connection with the transferability of
Stock Options and SARs awarded under this Plan, such definition shall apply,
without further action of the Board.

2.23 “Incentive Stock Option” means any Stock Option awarded under Section VII
of this Plan intended to be and designated as an “Incentive Stock Option” within
the meaning of Section 422 of the Code.

2.24 “Non-Qualified Stock Option” means any Stock Option awarded under Section
VII of this Plan that is not an Incentive Stock Option.

2.25 “Officer” means a person who has been determined to be an officer of the
Company under Rule 16a-1(f) in a resolution adopted by the Board.

2.26 “Option Price” or “Exercise Price” means the price per share at which
Common Stock may be purchased upon the exercise of an Option or an Award.

2.27 “Participant” means an Eligible Person to whom an Award has been made
pursuant to this Plan.

2.28 “Performance Award” means an Award granted pursuant to Section IX.

2.29 “Performance-Based Compensation” means compensation intended to satisfy the
requirements for “performance-based compensation” within the meaning of
Section 162(m) of the Code and the Treasury Regulations thereunder.

2.30 “Performance Measures” means any one or more of the following, as selected
by the Committee and applied to the Company as a whole or individual units

 

4



--------------------------------------------------------------------------------

thereof, and measured either absolutely or relative to a designated group of
comparable companies: (i) earnings before interest, taxes, depreciation, and
amortization (“EBITDA”); (ii) appreciation in the Fair Market Value, book value
or other measure of value of the Common Stock; (iii) cash flow; (iv) earnings
(including, without limitation, earnings per share); (v) return on equity;
(vi) return on investment; (vii) total stockholder return; (viii) return on
capital; (ix) return on assets or net assets; (x) revenue; (xi) income
(including, without limitation, net income); (xii) operating income (including,
without limitation, net operating income); (xiii) operating profit (including,
without limitation, net operating profit); (xiv) operating margin; (xv) return
on operating revenue; and (xvi) market share.

2.31 “Reference Price” with respect to a SAR means a dollar amount determined by
the Committee at the time of Grant.

2.32 “Replacement Option” means a Non-Qualified Stock Option granted pursuant to
Section 7.4 upon the exercise of a Stock Option granted pursuant to the Plan
where the Option Price is paid with previously owned shares of Common Stock.

2.33 “Restricted Stock” means those shares of Common Stock issued pursuant to a
Restricted Stock Award which are subject to the restrictions set forth in the
related Award Agreement.

2.34 “Restricted Stock Award” means an award of a fixed number of Shares to a
Participant which is subject to forfeiture provisions and other conditions set
forth in the Award Agreement.

2.35 “Retirement” means an Employee’s or Director’s Separation from Service (in
each case other than by reason of death or Disability or for Cause) on or after
(i) attainment of age 65 or (ii) attainment of age 55 with 10 years of
employment with, or service on the Board of, the Company or a Subsidiary.

2.36 “Rule 16b-3” and “Rule 16a-1(f)” mean Rules 16b-3 and 16a-1(f) under the
Exchange Act or any corresponding successor rules or regulations.

2.37 “Separation from Service” or “Separates from Service” has the meaning
ascribed to such term in Section 409A of the Code.

2.38 “Share” means one share of the Company’s Common Stock.

2.39 “Short-term Deferral Deadline” means the later of the 15th day of the third
month following the Participant’s first taxable year in which an Award is no
longer subject to a substantial risk of forfeiture (within the meaning of
Section 409A of the Code) or the 15th day of the third month following the end
of the Company’s first taxable year in which an Award is no longer subject to a
substantial risk of forfeiture (within the meaning of Section 409A of the Code).
Notwithstanding the foregoing, if it is administratively impracticable for the
Company to make a payment or to deliver Shares

 

5



--------------------------------------------------------------------------------

by the end of the applicable 2 1/2 month period, or if making the payment or
delivering the Shares by the end of the applicable 2 1/2 month period would
jeopardized the solvency of the Company, and, as of the Grant Date, such
impracticability or insolvency was unforeseeable, the payment or delivery shall
be made as soon as reasonably practicable after the applicable 2 1/2 month
period and shall be considered as having been made prior to the Short-term
Deferral Deadline. For purposes of this definition, an action or failure to act
of the Participant or a person under the Participant’s control, such as a
failure to provide necessary information or documentation, is not an
unforeseeable event.

2.40 “Specified Employee Delayed Payment Date” has the meaning set forth in
Section 8.2(a).

2.41 “Stock Appreciation Right” or “SAR” means the right to receive, for each
unit of the SAR, an amount of cash, a number of Shares or a combination thereof
equal in value to, the excess of the Fair Market Value of one Share on the date
of exercise of the SAR over the Reference Price of the SAR.

2.42 “Stock Option” or “Option” means the right to purchase shares of Common
Stock (including a Replacement Option) granted pursuant to Section VII of this
Plan.

2.43 “Subsidiary” means, with respect to grants of Awards (other than Incentive
Stock Options), any entity directly or indirectly controlled by the Company or
any entity, including an acquired entity, in which the Company has a significant
equity interest, as determined by the Committee, in its sole discretion,
provided such entity is considered a service recipient (within the meaning of
Section 409A) that may be aggregated with the Company.

With respect to grants of Incentive Stock Options, the term “Subsidiary” means
any corporation and any other entity considered a subsidiary as defined in
Section 424(f) of the Code.

2.44 “Transfer” means alienation, attachment, sale, assignment, pledge,
encumbrance, charge or other disposition; and the terms “Transferred” or
“Transferable” have corresponding meanings.

2.45 “Unrestricted Stock Award” means an Award granted pursuant to Section 8.3.

2.46 “Vest” means, in the case of any Award, to become exercisable or become
free of restrictions solely as a result of either (i) the passage of required
time periods specified under the terms of the Award (“Passage of Time Criteria”)
or (ii) the inapplicability of Passage of Time Criteria due to a Change of
Control or a Separation from Service pursuant to the provisions of Section XI.
For purposes of this Plan, “Vest” does not refer to an Award becoming
exercisable or free of restrictions due to the attainment of performance
criteria or any other criteria not solely related to the passage of time (“Other
Criteria”). An Award whose terms specify Other Criteria that have not

 

6



--------------------------------------------------------------------------------

been fully satisfied at the time of a Change of Control or Separation from
Service will not Vest (unless otherwise determined by the Committee or
specifically provided by such terms) as a result of such Change of Control or
Separation from Service (even if the terms of such Award contain Passage of Time
Criteria in addition to, in combination with, or as an alternative to such Other
Criteria).

SECTION III.

ADMINISTRATION

3.1 The Committee. This Plan shall be administered and interpreted by the
Committee. Except as provided in Section 3.4, any function of the Committee also
may be performed by the Board. Actions of the Committee may be taken by a
majority of its members at a meeting or by the unanimous written consent of all
of its members without a meeting.

3.2 Powers of the Committee. The Committee shall have the power and authority to
operate, manage and administer the Plan on behalf of the Company, which
includes, but is not limited to, the power and authority:

(i) to grant to Eligible Persons one or more Awards consisting of any or a
combination of Stock Options, Restricted Stock, Unrestricted Stock, Performance
Awards, and Stock Appreciation Rights;

(ii) to select the Eligible Persons to whom Awards may be granted;

(iii) to determine the types and combinations of Awards to be granted to
Eligible Persons;

(iv) to determine the number of Shares or units which may be subject to each
Award;

(v) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award (including, but not limited to, the term, price,
exercisability, method of exercise and payment, any restriction or limitation on
transfer, any applicable performance measures or contingencies, any vesting
schedule or acceleration, or any forfeiture provisions or waiver, regarding any
Award) and the related Shares, based on such factors as the Committee shall
determine; and

(vi) to modify or waive any restrictions, contingencies or limitations contained
in, and grant extensions to the terms or exercise periods of, or accelerate the
vesting of, any outstanding Awards, as long as such modifications, waivers,
extensions or accelerations would not either cause the Award to be treated as
the granting of a new Award under Code Section 409A that is not

 

7



--------------------------------------------------------------------------------

exempt from, or compliant with, the requirements of Section 409A or be
inconsistent with the terms of the Plan, but no such changes shall impair the
rights of any Participant without his or her consent unless required by law or
integrally related to a requirement of law.

3.3 Guidelines. The Committee will have the authority and discretion to
interpret the Plan and any Awards granted under the Plan, to establish, amend,
and rescind any rules and regulations relating to the Plan, and to make all
other determinations that may be necessary or advisable for the administration
of the Plan. The Committee may correct any defect, supply any omission or
reconcile any inconsistency in the Plan or in any related Award Agreement in the
manner and to the extent it deems necessary to carry the Plan into effect.

3.4 Delegation of Authority. The Committee may delegate to one or more of the
Company’s Officers or (in the case of ministerial duties only) other employees
all or any portion of the Committee’s authority, powers, responsibilities and
administrative duties under the Plan, with such conditions and limitations as
the Committee shall prescribe in writing; provided, however, that only the
Committee is authorized to grant Awards to, or make any decisions with respect
to Awards granted to, Officers. A record of all actions taken by any Officer to
whom the Committee has delegated a portion of its powers or responsibilities
shall be filed with the minutes of the meetings of the Committee and shall be
made available for review by the Committee upon request.

3.5 Decisions Final. Any action, decision, interpretation or determination by or
at the direction of the Committee (or of any person acting under a delegation
pursuant to Section 3.4) concerning the application or administration of the
Plan or any Award(s) shall be final and binding upon all persons and need not be
uniform with respect to its determination of recipients, amount, timing, form,
terms or provisions of Awards.

3.6 Award Agreements. Each Award under the Plan shall be evidenced by an Award
Agreement substantially in the form approved by the Committee from time to time.

SECTION IV.

SHARES SUBJECT TO PLAN

4.1 Shares Available for Issuance of Awards. Subject to adjustment as provided
in Section 4.4, the aggregate number of Shares which may be issued under this
Plan shall not exceed 9,425,926 Shares. As determined from time to time by the
Committee, the Shares available under this Plan for grants of Awards may consist
either in whole or in part of authorized but unissued Shares or Shares which
have been reacquired by the Company following original issuance. The aggregate
number of Stock Appreciation Right units granted under this Plan shall not
exceed 500,000, and the

 

8



--------------------------------------------------------------------------------

maximum number of Shares that may be issued upon the exercise of Incentive Stock
Options shall be 9,425,926.

4.2 Maximum Awards Per Participant. The number of shares covered by Options,
together with the number of SAR units, granted to any one individual shall not
exceed 2,000,000 during any one calendar-year period.

No more than 500,000 Shares of Common Stock may be issued in payment of
Performance Awards denominated in Shares of Common Stock, and no more than
$5,000,000 in cash (or Fair Market Value if paid in Shares of Common Stock) may
be paid pursuant to Performance Awards denominated in dollars, granted in each
case to any one individual during any one calendar-year period that are intended
to be Performance-Based Compensation. If delivery of Shares earned under a
Performance Award is delayed, any additional Shares attributable to dividends
paid during such period of delayed delivery shall be disregarded for purposes of
this paragraph.

4.3 Re-Use of Shares. If any Award granted under this Plan shall expire,
terminate or be forfeited or canceled for any reason before it has vested or
been exercised in full, the number of unissued or undelivered Shares subject to
such Award shall again be available for future grants. The Committee may make
such other determinations regarding the counting of Shares issued pursuant to
this Plan as it deems necessary or advisable, provided that such determinations
shall be permitted by law. Notwithstanding the foregoing, Shares that are
tendered to or withheld by the Company as full or partial payment in connection
with any Award under the Plan, as well as any Shares tendered to or withheld by
the Company to satisfy the tax withholding obligations related to any Award,
shall not be available for subsequent Awards under the Plan. In addition, a SAR
settled in Shares of Common Stock shall be considered settled in full against
the number of Shares available for award.

4.4 Adjustment Provisions.

(a) Adjustment for Change in Capitalization. If the Company shall at any time
change the number of issued Shares without new consideration to the Company
(such as by stock dividend, stock split, recapitalization, reorganization,
exchange of shares, liquidation, combination or other change in corporate
structure affecting the Shares) or make a distribution to shareholders of cash
or property which, has an impact on the value of outstanding Shares, then the
numbers of Shares and SAR units specified in Sections 4.1 and 4.2, the specified
or fixed numbers of Shares or SAR units covered by each outstanding Award, and,
if applicable, the Option Price, Reference Price, or performance goals for each
outstanding Award shall be proportionately adjusted; provided that (i) any
adjustments made in the number of Shares with respect to which Incentive Stock
Options may be or have been granted shall be made in accordance with Code
Section 424, (ii) the numbers of Shares or SAR units covered by each outstanding
Award shall be made in accordance with Section 409A of the Code, and
(iii) fractions of a Share will not be issued but either will be replaced by a
cash payment equal to Fair

 

9



--------------------------------------------------------------------------------

Market Value of such fraction of a Share or will be rounded down to the nearest
whole Share, as determined by the Committee.

(b) Other Equitable Adjustments. Notwithstanding any other provision of the
Plan, and without affecting the number of Shares or SAR units reserved or
available hereunder, the Committee may authorize the issuance, continuation or
assumption of Awards or provide for equitable adjustments or changes in the
terms of Awards, in connection with any merger, consolidation, sale of assets,
acquisition of property or stock, recapitalization, reorganization or similar
occurrence in which the Company is the continuing or surviving corporation, upon
such terms and conditions as it may deem equitable and appropriate; provided,
that the numbers and types of Shares or SAR units covered by each outstanding
Award shall be made in accordance with Section 409A of the Code.

SECTION V.

CHANGE IN CONTROL; MERGER, CONSOLIDATION, ETC.

5.1 Effect of Change in Control On Outstanding Awards. In the event of, and upon
a Change in Control, all Awards outstanding on the date of such Change in
Control shall become fully (100%) Vested.

5.2 Separation from Service After Change in Control. In the event that an
Employee has a Separation from Service as a result of the Company or a
Subsidiary terminating such Employee’s service for any reason other than for
Cause within one (1) year after a Change in Control, all of the outstanding
Vested Stock Options and SARs held by such Employee on the date of Separation
from Service shall be exercisable for a period ending on the earlier to occur of
the first anniversary of the date of Separation from Service or the respective
Expiration Dates of such Stock Options and SARs.

5.3 Merger, Consolidation, Etc. In the event that the Company shall, pursuant to
action by its Board of Directors, propose to (i) merge into, consolidate with,
sell or otherwise dispose of all or substantially all of its assets, to another
corporation or other entity and provision is not made pursuant to the terms of
such transaction for the assumption by the surviving, resulting or acquiring
corporation of outstanding Awards under the Plan, or the substitution of new
Awards therefor, or (ii) dissolve or liquidate, then (A) the Committee shall
cause written notice of such proposed transaction to be given to each
Participant not less than 30 days prior to the anticipated date on which such
proposed transaction is to be consummated, and (B) all outstanding Awards that
are not so assumed or substituted for shall become fully (100%) Vested
immediately prior, but subject, to actual consummation of the transaction. Prior
to a date specified in the notice, which shall not be more than 3 days prior to
the consummation of such transaction, each Participant shall have the right to
exercise all Stock Options and SARs held by such Participant that are not so
assumed or substituted for on the following basis: (x) such

 

10



--------------------------------------------------------------------------------

exercise shall be conditioned on consummation of such transaction, (y) such
exercise shall be effective immediately prior to the consummation of such
transaction, and (z) the Option Price for any such Stock Options shall not be
required to be paid until 7 days after written notice by the Company to the
Participant that such transaction has been consummated. If such transaction is
consummated, each Stock Option and SAR, to the extent not previously exercised
prior to the date specified in the foregoing notice of proposed transaction,
shall terminate upon the consummation of such transaction. If such transaction
is abandoned, (a) any and all conditional exercises of Stock Options and SARs in
accordance with this Section 5.3 shall be deemed annulled and of no force or
effect and (b) to the extent that any Award shall have Vested solely by
operation of this Section 5.3, such Vesting shall be deemed annulled and of no
force or effect and the Vesting provisions of such Award shall be reinstated.

5.4 Applicability of Section V. The provisions of Section V shall apply to all
Awards granted under the Plan, unless and to the extent that the Committee
expressly provides otherwise in the terms of an Award at the time it is granted.

SECTION VI.

EFFECTIVE DATE AND DURATION OF PLAN

6.1 Effective Date. This Plan was originally effective on the Effective Date.
This amended Plan was adopted by the Board of Directors on April 6, 2006 and
shall be effective, as amended, as of such date, except that the amendment
approved by the Board of Directors increasing the maximum aggregated number of
Shares available for issuance under the Plan (including issuance through
Incentive Stock Options) from 5,925,926 shares to 9,425,926 shares shall become
effective only upon its approval by the shareholders of the Company at the 2006
Annual Meeting.

6.2 Duration of Plan. The Plan shall continue in effect indefinitely until
terminated by the Board pursuant to Section XII. Notwithstanding the continued
effectiveness of this Plan, no Incentive Stock Option shall be granted under
this Plan on or after the tenth anniversary of the Effective Date.

SECTION VII.

STOCK OPTIONS

7.1 Grants. Stock Options may be granted alone or in addition to other Awards
granted under this Plan. Each Option granted shall be designated as either a
Non-Qualified Stock Option or an Incentive Stock Option. One or more Stock
Options may be granted to any Eligible Person, except that only Non-Qualified
Stock Options may be granted to any Director of or Advisor to the Company.

 

11



--------------------------------------------------------------------------------

7.2 Terms of Options. Except as otherwise required by Sections 7.3 and 7.4,
Options granted under this Plan shall be subject to the following terms and
conditions and shall be in such form and contain such additional terms and
conditions, not inconsistent with the terms of this Plan, as the Committee shall
deem desirable:

(a) Option Price. The Option Price per share of Common Stock purchasable under a
Stock Option shall be determined by the Committee at the time of grant, except
that in no event shall the Option Price be less than 100% of Fair Market Value
on the Grant Date.

(b) Option Term. The Term of each Stock Option shall be fixed by the Committee,
but no Stock Option shall be exercisable more than ten (10) years after its
Award Date.

(c) Exercisability. A Stock Option shall be exercisable at such time or times
and subject to such terms and conditions as shall be specified in the Award
Agreement; provided, however, that an Option may not be exercised as to less
than one hundred (100) Shares at any time unless the number of Shares for which
the Option is exercised is the total number available for exercise at that time
under the terms of the Option.

(d) Method of Exercise. A Stock Option may be exercised in whole or in part at
any time during its Term by giving written notice of exercise to the Company
specifying the number of Shares to be purchased. Such notice shall be
accompanied by payment in full of the Option Price in cash unless some other
form of consideration is approved by the Committee at or after the grant.
Payment in full or in part also may be made in the form of Shares of Common
Stock owned by the Participant for at least six (6) months prior to exercise,
which Shares shall be valued at the Fair Market Value of the Common Stock on the
date of exercise.

(e) Cashless Exercise. A Participant may elect to pay the Exercise Price upon
the exercise of an Option by authorizing a broker to sell all or a portion of
the Shares acquired upon exercise of the Option and remit to the Company a
sufficient portion of the sale proceeds to pay the entire Exercise Price and any
tax withholding resulting from such exercise.

(f) Non-Transferability of Options. Stock Options shall be Transferable only to
the extent provided in Section 13.3 of this Plan.

(g) Termination. Stock Options shall terminate in accordance with Section XI of
this Plan.

(h) No Right to Defer. In no event shall a Stock Option awarded under this Plan
include any feature for the deferral of compensation other than the deferral of
recognition of income until the later of exercise or disposition of the Stock
Option under

 

12



--------------------------------------------------------------------------------

Treas. Reg. § 1.83-7, or the time the Shares acquired pursuant to the exercise
of the Stock Option first become substantially vested (as defined in Treas. Reg.
§ 1.83-3(b)).

(i) Fixed Number of Shares. The number of Shares subject to a Stock Option shall
be fixed on the Grant Date.

7.3 Incentive Stock Options. Incentive Stock Options shall be subject to the
following terms and conditions:

(a) Award Agreement. Any Award Agreement relating to an Incentive Stock Option
shall contain such terms and conditions as are required for the Option to be an
“incentive stock option” as that term is defined in Section 422 of the Code.

(b) Ten Percent Shareholder. An Incentive Stock Option shall not be awarded to
any person who, at the time of the Award, owns or is deemed to own (by reason of
attribution rules of Section 424(d) of the Code) Shares possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company, its parent corporation (as defined in Section 424(e) of the Code), if
any, and its subsidiary corporations (as defined in Section 424(f) of the Code).

(c) Qualification under the Code. Notwithstanding anything in this Plan to the
contrary, no term of this Plan relating to Incentive Stock Options shall be
interpreted, amended or altered, nor shall any discretion or authority granted
under this Plan be exercised, so as to disqualify this Plan under Section 422 of
the Code, or, without the consent of an affected Participant, to disqualify any
Incentive Stock Option under Section 422 of the Code, except as may result in
the event of a Change of Control.

(d) Notification of Disqualifying Disposition. Each Award Agreement with respect
to an Incentive Stock Option shall require the Participant to notify the Company
of any disposition of Shares of Common Stock issued pursuant to the exercise of
such Option under the circumstances described in Section 421(b) of the Code
(relating to certain disqualifying dispositions), within ten (10) days of such
disposition.

7.4 Replacement Options. The Committee may provide at the time of grant that an
Option shall include the right to acquire a Replacement Option upon the exercise
of such Option (in whole or in part) prior to an Employee’s Separation from
Service if the payment of the Option Price is paid in Shares. In addition to any
other terms and conditions the Committee deems appropriate, the Replacement
Option shall be subject to the following terms:

(a) Number of Shares. The number of Shares subject to the Replacement Option
shall not exceed the sum of the number of whole Shares used to satisfy the
Option Price (whether by delivery of Shares to the Company or by reduction of
Shares otherwise deliverable to the Participant on exercise) of the original
Option and the number of whole Shares, if any, used to satisfy the payment for
withholding taxes (whether by such delivery or such reduction) in accordance
with Section 13.6.

 

13



--------------------------------------------------------------------------------

(b) Grant Date. The Replacement Option Grant Date will be the date of the
exercise of the original Option.

(c) Option Price. The Option Price per share of Common Stock purchasable under a
Replacement Option shall be determined by the Committee at the time of grant,
except that in no event shall the Option Price be less than 100% of Fair Market
Value on the Replacement Option Grant Date.

(d) Vesting. The Replacement Option shall be exercisable no earlier than one
(1) year after the Replacement Option Grant Date.

(e) Term. The Term of the Replacement Option will not extend beyond the Term of
the original Option to which the Replacement Option relates.

(f) Non-Qualified. The Replacement Option shall be a Non-Qualified Stock Option.

SECTION VIII.

RESTRICTED AND UNRESTRICTED STOCK AWARDS

8.1 Grants of Restricted Stock Awards. The Committee may, in its discretion,
grant one or more Restricted Stock Awards to any Eligible Person. Each
Restricted Stock Award shall specify the number of Shares to be issued to the
Participant, the date of such issuance, the price, if any, to be paid for such
Shares by the Participant and the restrictions imposed on such Shares. The
Committee may grant Awards of Restricted Stock subject to the attainment of
specified performance goals, continued employment or such other limitations or
restrictions as the Committee may determine. Such conditions may, but need not,
be conditions that cause the Award to be treated as subject to a substantial
risk of forfeiture (within the meaning of Sections 83 or 409A of the Code).

8.2 Terms and Conditions of Restricted Awards. Restricted Stock Awards shall be
subject to the following provisions:

(a) Issuance of Shares. Shares of Restricted Stock may be issued immediately
upon grant or upon vesting, as determined by the Committee. If Shares are to be
issued upon vesting, such Shares shall be delivered on or before the Short-term
Deferral Deadline, except that Shares that vest on account of the Participant’s
Separation from Service by reason of Retirement in accordance with
Section 11.1(a) shall be delivered on the first payroll date following the date
of Separation from Service (the “Designated Payment Date”). If the Shares cannot
be delivered on the Designated Payment Date because it is administratively
impracticable, the Shares will be delivered as soon as administratively
practicable, but in no event later than a date within the same

 

14



--------------------------------------------------------------------------------

calendar year as the Designated Payment Date or, if later, by the 15th day of
the third calendar month following the Designated Payment Date. Notwithstanding
the forgoing, (i) if it is reasonably determined that Section 409A of the Code
will result in the imposition of additional tax on account of the delivery of
the Shares before the expiration of the 6-month period described in
Section 409A(a)(2)(B)(i) (relating to the required delay in payment to a
specified employee pursuant to a Separation from Service), such delivery will in
lieu thereof be made on the date that is six (6) months and one (1) day
following the date of the Participant’s Separation from Service (or, if earlier,
the date of death of the Participant) (the “Specified Employee Delayed Payment
Date”), and (ii) a Participant may defer delivery of the Shares subject to a
Restricted Stock Award to a date or dates after the Restricted Stock Award is no
longer subject to a substantial risk of forfeiture (within the meaning of
Section 409A of the Code) if the terms of the Restricted Stock Award and any
deferral election comply with the requirements of Section 409A of the Code.

(b) Stock Powers and Custody. If shares of Restricted Stock are issued
immediately upon grant, the Committee may require the Participant to deliver a
duly signed stock power, endorsed in blank, relating to the Restricted Stock
covered by such an Award. The Committee may also require that the stock
certificates evidencing such Shares be held in custody by the Company until the
restrictions on them shall have lapsed.

(c) Shareholder Rights. Participants receiving Restricted Stock Awards that
provide for issuance of the Shares upon vesting (including Shares that vest on
account of the Participant’s Separation from Service by reason of Retirement in
accordance with Section 11.1(a)) shall not be entitled to dividend or voting
rights in respect of any such Shares until they are fully vested and issued.

8.3 Unrestricted Stock Awards. The Committee may make Awards of unrestricted
Common Stock to (i) Eligible Persons in recognition of outstanding achievements
or contributions by such persons or (ii) Directors for service on the Board.
Unrestricted Shares issued under this Section 8.3 may be issued for no cash
consideration. In the event an Unrestricted Stock Award is granted, the Shares
subject to such Award shall be issued immediately upon (or as promptly as is
administratively practicable after) grant; provided that a Participant may defer
delivery of the Shares subject to an Unrestricted Stock Award to a later date or
dates if the terms of the Unrestricted Stock Award and any deferral election
comply with the requirements of Section 409A of the Code.

 

15



--------------------------------------------------------------------------------

SECTION IX.

PERFORMANCE AWARDS

9.1 Performance Awards. The Committee may, in its discretion, grant Performance
Awards to Eligible Persons in accordance with the following terms and
conditions:

(a) Grant. A Performance Award shall consist of the right to receive either
(i) Common Stock or cash of an equivalent value, or a combination of both, at
the end of a specified Performance Period (defined below) or (ii) a fixed-dollar
amount payable in cash or Shares, or a combination of both, at the end of a
specified Performance Period. The Committee shall determine the Eligible Persons
to whom and the time or times at which Performance Awards shall be granted, the
number of Shares or the amount of cash to be awarded to any person, the duration
of the period (the “Performance Period”) during which, and the conditions under
which, a Participant’s Performance Award will vest, and the other terms and
conditions of the Performance Award in addition to those set forth in
Section 9.2.

(b) Performance Criteria and Performance-Based Compensation. The Committee shall
designate any Performance Award granted to a Participant that is intended to be
Performance-Based Compensation. Any Performance Award designated as intended to
be Performance-Based Compensation shall be conditioned on the achievement of one
or more objective performance goals, based on one or more Performance Measures,
to the extent required by Code Section 162(m). Any Performance Award under this
Section 9.1 not designated as intended to be Performance-Based Compensation may
be conditioned on such performance goals, factors, or criteria as the Committee
shall determine. Such conditions may, but need not, be conditions that cause the
Performance Award to be treated as subject to a substantial risk of forfeiture
(within the meaning of Section 409A of the Code).

9.2 Terms and Conditions of Performance Awards. Performance Awards granted
pursuant to this Section IX shall be subject to the following terms and
conditions:

(a) Shareholder Rights. A Participant receiving a Performance Award shall not be
entitled to dividend or voting rights in respect of the Shares covered by the
Performance Award until the Award has vested in whole or part and any Shares
earned have been issued.

(b) Payment. Subject to the provisions of the Award Agreement and this Plan, at
the expiration of the Performance Period, share certificates, cash or both (as
the Committee may determine) shall be delivered to the Participant, or his or
her legal representative or guardian, in a number or an amount equal to the
vested portion of the Performance Award. In no event shall the shares
certificates, cash or both be delivered later than the Short-term Deferral
Deadline, except that shares certificates, cash or both that are payable on
account of the Participant’s Separation from Service by reason of Retirement in
accordance with Section 11.1(a) shall be delivered on the Designated

 

16



--------------------------------------------------------------------------------

Payment Date unless it is reasonably determined that Code Section 409A will
result in the imposition of additional tax on account of such payment before the
expiration of the 6-month period described in Section 409A(a)(2)(B)(i), in which
case such payment will be made on the Specified Employee Delayed Payment Date;
provided that a Participant may defer payment under a Performance Award to a
date or dates after the Performance Award is no longer subject to a substantial
risk of forfeiture if the terms of the Performance Award and any deferral
election comply with the requirements of Section 409A of the Code.

(c) Non-Transferability. Performance Awards shall not be Transferable except in
accordance with the provisions of Section 13.3 of this Plan.

(d) Termination of Employment. Subject to the applicable provisions of the Award
Agreement and this Plan, upon a Participant’s Separation from Service for any
reason during the Performance Period for a given Award, the Performance Award in
question will vest or be forfeited in accordance with the terms and conditions
established by the Committee.

SECTION X.

STOCK APPRECIATION RIGHTS

10.1 Stock Appreciation Rights. The Committee may, in its discretion, grant
Stock Appreciation Rights. Any Stock Appreciation Right granted shall be for a
specified number of units and have such terms and conditions, not inconsistent
with this Plan, as are established by the Committee in connection with the
Award. Unless otherwise determined by the Committee, Stock Appreciation Rights
may be granted only to Eligible Persons residing in jurisdictions outside the
United States to whom, in the Committee’s judgment, it is not practicable to
grant Stock Options due to the tax and other laws and regulations of such
jurisdictions.

10.2 Terms and Conditions of Stock Appreciation Rights. Stock Appreciation
Rights granted pursuant to this Section X shall be subject to the following
terms and conditions:

(a) Reference Price. The Reference Price per Share unit subject to a SAR shall
be determined by the Committee at the time of grant, except that in no event
shall the Reference Price be less than 100% of Fair Market Value on the Award
Date.

(b) Term. The term of each Stock Appreciation Right shall be fixed by the
Committee, but no Stock Appreciation Right shall be exercisable more than ten
(10) years after its Award Date.

 

17



--------------------------------------------------------------------------------

(c) Exercise. A Stock Appreciation Right shall be exercisable at such time or
times and subject to such terms and conditions as shall be specified in the
Award Agreement.

(d) Distribution. The Committee shall determine in its sole discretion, at or
after the Award Date, whether Shares, cash or a combination thereof shall be
delivered to the holder upon exercise of a SAR. Shares so delivered shall be
valued at their Fair Market Value on the date of the SAR’s exercise.

(e) Non-Transferability and Termination. SARs shall be Transferable only to the
extent provided in Section 13.3 of this Plan and shall terminate in accordance
with Section XI of this Plan.

(f) No Right to Defer. In no event shall a SAR awarded under this Plan include
any feature for the deferral of compensation other than the deferral of
recognition of income until the exercise of the SAR.

(g) Fixed Number of Shares. The number of Shares subject to a SAR shall be fixed
on the Award Date.

SECTION XI.

TERMINATION OF AWARDS

11.1 Termination of Awards to Employees and Directors. Subject to the provisions
of Section 11.2, all Awards issued to Employees and Directors under this Plan
shall terminate as follows:

(a) Termination by Death, Disability or Retirement. Unless otherwise determined
by the Committee at the time of grant, if such a Participant Separates from
Service by reason of his or her death, Disability or Retirement, any Awards held
by the Participant shall become fully Vested and, in the case of Stock Options
and SARs, may thereafter be exercised by the Participant or by the Participant’s
beneficiary or legal representative for a period of three (3) years after the
date of such Separation from Service or until the expiration of the stated term
of such Award, whichever period is shorter.

(b) Termination For Cause. If such a Participant Separates from Service for
Cause, or if after such separation the Participant engages in any act which
would have warranted a Separation from Service for Cause, the Participant shall
forfeit all of his or her rights to any outstanding Awards which have not been
exercised and all of such unexercised Awards shall terminate upon the earlier to
occur of the date of Separation from Service or the date upon which the
Participant has engaged in any of the conduct described as justifying such a
separation for Cause.

 

18



--------------------------------------------------------------------------------

(c) Other Termination. Unless otherwise determined by the Committee at the time
of grant, if such a Participant Separates from Service for any reason other than
death, Disability, Retirement or Cause, all of the Participant’s Vested or
otherwise exercisable Stock Options and SARs will terminate on the earlier to
occur of the stated expiration date of the Awards or ninety (90) calendar days
after such Separation from Service. If a Participant dies during the ninety
(90) day period following the Separation from Service, any unexercised Award
held by the Participant shall be exercisable, to the full extent that such Award
was exercisable at the time of death, for a period of one (1) year from the date
of death or until the expiration of the stated term of the Award, whichever
occurs first.

11.2 Awards to Advisors. An Award granted to an Advisor shall terminate as
provided in the Award Agreement.

11.3 Acceleration of Vesting Upon Termination. Upon a Participant’s Separation
from Service, excluding, however, any Participant who has been terminated for
Cause, either the Committee or, unless the Committee determines otherwise, the
Chief Executive Officer may, in its or his sole discretion, accelerate the
Vesting of, or otherwise cause to be exercisable or free of restrictions, all or
part of any Awards held by the Participant so that such Awards will be fully or
partially exercisable as of the date of Separation from Service or such other
date as the Committee or Chief Executive Officer may choose; provided, however,
that (i) no person or entity other than the Committee shall have the authority
or discretion to accelerate the Vesting of, otherwise cause to be exercisable or
free of restrictions or conditions, any Award granted to an Officer or Director
of the Company, and (ii) such acceleration or waivers shall not cause the Award
to be treated as the granting of a new Award under Section 409A of the Code that
is not exempt from, or compliant with, the requirements of Section 409A.

11.4 Repricing, Exchange and Repurchase of Awards. Notwithstanding any other
provisions of this Plan, without shareholder approval and the consent of each
affected Participant, this Plan does not permit (i) any decrease in the Exercise
Price, Reference Price or other purchase price of an Award or any other decrease
in the pricing of an outstanding Award, (ii) the issuance of any substitute
Option or SAR with a lower Exercise Price or Reference Price than an existing
Option or SAR which is forfeited or cancelled in exchange for the substitute
Option or SAR, or (iii) the repurchase by the Company of any Option or SAR with
an Exercise Price or Reference Price above Fair Market Value at the time of such
repurchase. Additionally, in no event shall any offer to reprice, exchange or
repurchase an Award cause the original Award, the newly granted Award or the
consideration to be paid upon repurchase to be treated as the granting of a new
award under Section 409A of the Code that is not exempt from, or compliant with,
the requirements of Section 409A.

 

19



--------------------------------------------------------------------------------

SECTION XII.

TERMINATION OR AMENDMENT OF THIS PLAN

12.1 Termination or Amendment. The Board may at any time, amend, in whole or in
part, any or all of the provisions of this Plan, or suspend or terminate it
entirely; provided, however, that, unless otherwise required by law or
integrally related to a requirement of law, the rights of a Participant with
respect to any Awards granted prior to such amendment, suspension or termination
may not be impaired without the consent of such Participant. In addition, no
amendment may be made without first obtaining shareholder approval if such
amendment would increase the maximum number of Shares or amount of cash which
may be granted to any individual Participant, or increase the total number of
Shares available for issuance under this Plan, or if such approval is required
pursuant to applicable requirements of the Code, the Exchange Act or the listing
requirements of any stock exchange on which the Common Stock is traded.
Notwithstanding anything in this Plan to the contrary, the Board, in its
discretion, may amend the Plan or any Award to cause the Plan and such Award to
remain beyond the scope of the types of compensatory arrangements that are
subject to the requirements of Section 409A of the Code or to otherwise comply
with the requirements of Section 409A. If any amendment to the Plan or any
provision of an Award would cause the Participant to be subject to a tax penalty
under Section 409A of the Code, such amendment or provision shall be deemed
modified in such manner as to render the Plan or Award exempt from, or compliant
with, the requirements of Section 409A and to effectuate as nearly as possible
the original intention of the Board.

SECTION XIII.

GENERAL PROVISIONS

13.1 No Right to Continued Employment. The adoption of this Plan and the
granting of Awards hereunder shall not confer upon any Employee the right to
continued employment nor shall it interfere in any way with the right of the
Company or any Subsidiary to terminate the employment of any Employee at any
time.

13.2 Awards to Persons Outside the United States. To the extent necessary or
appropriate to comply with foreign law or practice, the Committee may, without
amending this Plan: (i) establish special rules applicable to Awards granted to
Eligible Persons who are either or both foreign nationals or employed outside
the United States, including rules that differ from those set forth in this
Plan, and (ii) grant Awards to such Eligible Persons in accordance with those
rules; provided that such special rules and provisions of the Award Agreements
evidencing such Awards do not cause the Plan or such Awards to be considered to
be compensatory arrangements subject to the requirements of Section 409A of the
Code in violation of the exemption for foreign arrangements contained in any
guidance issued thereunder.

 

20



--------------------------------------------------------------------------------

13.3 Non-Transferability of Awards. Except as provided in the following
sentence, no Award or benefit payable under this Plan shall be Transferable by
the Participant during his or her lifetime, nor may it be assigned, exchanged,
pledged, transferred or otherwise encumbered or disposed of except by will or
the laws of descent and distribution; and no Award shall be exercisable by
anyone other than the Participant or the Participant’s guardian or legal
representative during such Participant’s lifetime. The Committee may in its sole
discretion, at the time of grant, permit a Participant to transfer a
Non-Qualified Stock Option, SAR, Restricted Stock Award or Performance Award for
no consideration to a member of, or for the benefit of, the Participant’s
Immediate Family (including, without limitation, to a trust in which members of
the Immediate Family have more than a 50% beneficial interest, to a partnership
or limited liability company for one or more members of the Immediate Family, or
to a foundation in which members of the Immediate Family hold more than 50% of
the voting interests), subject to such limits as the Committee may establish and
so long as the transferee remains subject to all the terms and conditions
applicable to such Award. The following shall be considered transfers for no
consideration: (i) a transfer under a domestic relations order in settlement of
marital property rights; and (ii) a transfer to an entity in which more than 50%
of the voting interests are owned by the Participant or members of the Immediate
Family, in exchange for an interest in that entity.

13.4 Other Plans. In no event shall the value of, or income arising from, any
Awards issued under this Plan be treated as compensation for purposes of any
pension, profit sharing, life insurance, disability or other retirement or
welfare benefit plan now maintained or hereafter adopted by the Company or any
Subsidiary, unless such plan specifically provides to the contrary.

13.5 Unfunded Plan. For purposes of the Employee Retirement Income Security Act
of 1974, this Plan is intended to constitute an unfunded plan of incentive
compensation, and it is not intended to provide retirement income, to result in
a deferral of income for periods extending to the termination of employment or
beyond, or to provide welfare benefits. This Plan shall be unfunded and shall
not create (or be construed to create) a trust or a separate fund or funds. This
Plan shall not establish any fiduciary relationship between the Company or any
of its Subsidiaries and any Participant or any other person. To the extent any
person holds any rights by virtue of an Award granted under this Plan, such
rights shall be no greater than the rights of an unsecured general creditor of
the Company.

13.6 Withholding of Taxes. The Company shall have the right to deduct from any
payment to be made pursuant to this Plan, or to otherwise require, prior to the
issuance or delivery of any Shares or the payment of any cash to a Participant,
payment by the Participant of any Federal, state, local or foreign taxes which
the Company reasonably believes are required by law to be withheld. The
Committee may permit all or a portion of any such withholding obligation (not
exceeding the minimum amount required to be so withheld) to be satisfied by
reducing the number of shares otherwise deliverable or by accepting the delivery
of Shares previously owned by the Participant, which Shares shall be valued at
the Fair Market Value of the Common Stock on the

 

21



--------------------------------------------------------------------------------

exercise date in the case of a Stock Option and on the vesting date in the case
of a Restricted Stock Award. Any fraction of a Share required to satisfy such
tax obligations shall be disregarded and the amount due shall be paid instead in
cash by the Participant. The Company or a Subsidiary may also withhold from any
future earnings of salary, bonus or any other payment due to the Participant the
amount necessary to satisfy any outstanding tax obligations related to the grant
or exercise of any Award granted pursuant to this Plan.

13.7 Reimbursement of Taxes. The Committee may provide in its discretion that
the Company or a Subsidiary may reimburse a Participant for Federal, state,
local and foreign tax obligations incurred as a result of the grant or exercise
of an Award issued under this Plan. In no event shall such reimbursement occur
later than the Short-term Deferral Deadline.

13.8 Governing Law. This Plan and all actions taken in connection with it shall
be governed by the laws of the State of Ohio, without regard to the principles
of conflict of laws.

13.9 Liability. No employee of the Company or a Subsidiary nor member of the
Committee or the Board shall be liable for any action or determination taken or
made in good faith with respect to the Plan or any Award granted hereunder and,
to the fullest extent permitted by law, all employees and members of the
Committee and the Board shall be indemnified by the Company and its Subsidiaries
for any liability and expenses which they may incur through any claim or cause
of action arising under or in connection with this Plan or any Awards granted
under this Plan.

13.10 Successors. All obligations of the Company under this Plan shall be
binding upon and inure to the benefit of any successor to the Company, whether
the existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the
business, stock, and/or assets of the Company.

13.11 Transactions Involving Common Stock. Under no circumstances shall the
Shares issued under this Plan include or be subject to a permanent mandatory
repurchase obligation or put or call right that is based on a purchase price
other than a purchase price equal to the Fair Market Value of such Shares.

13.12 Exemption from, or Compliance with, Section 409A. For federal income tax
purposes, the Plan and the Awards granted hereunder are intended to be either
exempt from, or compliant with, Section 409A of the Code. This Plan and all
Awards granted hereunder shall be interpreted, operated and administered in a
manner consistent with these intentions.

 

22



--------------------------------------------------------------------------------

Supplement A to Plan

CHIQUITA BRANDS INTERNATIONAL, INC.

ANNUAL BONUS PROGRAM

SECTION A-1

GENERAL

Chiquita Brands International, Inc. (the “Company”) maintains the Chiquita Stock
and Incentive Plan (the “Plan”) which provides, inter alia, for certain
incentive compensation to Employees of the Company and its Subsidiaries. This
Chiquita Annual Bonus Program (the “Program”) is established under Section IX of
the Plan and is subject to all of the terms, conditions and limitations of the
Plan, which shall be considered a part hereof. Capitalized terms in this Program
not defined herein shall have the meanings given in the Plan.

SECTION A-2

BONUS AWARDS

A-2.1. Designation. The Committee, from time to time in its discretion, may
designate those Employees who will have an opportunity to receive Bonus Awards
under this Program for any Performance Period, together with the applicable
performance goals established in accordance with Section A-2.3 for the
Performance Period, and the amounts to be distributable in accordance with
Section A-3 at levels of achievement of the performance goals. Any Bonus Award,
or portion thereof, designated as intended to be Performance-Based Compensation
shall comply with the requirements of this Section A-2 to the extent such
compliance is determined by the Committee to be required for the award to be
treated as Performance-Based Compensation.

A-2.2. Award Limit. No more than $5,000,000 in cash (or Fair Market Value if
paid in Shares of Common Stock) may be paid pursuant to Bonus Award(s), or
portions(s) thereof, intended to be Performance-Based Compensation that are
granted to any one individual during any one calendar-year period.

A-2.3. Performance Goals. For any Bonus Award, or portion thereof, that is
designated as intended to be Performance-Based Compensation:

 

  (a) The performance goals established for the Performance Period shall be
objective (as that term is described in the Treasury Regulations under Code
Section 162(m)).

 

  (b) The performance goals used by the Committee shall be based on one or more
of the Performance Measures set forth in Section 2.30 of the Plan.

 

  (c)

The Committee, in its discretion, may provide that receipt of a specified level
of payment or distribution of a Bonus Award is contingent on achievement of
performance goals satisfying paragraph (b) above, with

 

23



--------------------------------------------------------------------------------

 

such level subject to reduction unless other performance goals not set forth in
paragraph (b) above also are satisfied.

Any Bonus Award, or portion thereof, not intended to be Performance-Based
Compensation may be conditioned on such designated performance goals, factors or
criteria as the Committee shall determine.

A-2.4. Attainment of Performance Goals. Subject to Section A-2.5, a Participant
otherwise entitled to receive a Bonus Award, or portion thereof, that is
designated as intended to be Performance-Based Compensation shall not receive a
settlement of the award or portion until the Committee has determined that the
applicable performance goal(s) have been attained. To the extent that the
Committee exercises discretion in making the determination required by this
Section A-2.4, such exercise of discretion may not result in an increase in the
amount of the Award.

A-2.5. Exceptions to Performance Goal Requirement. If a Participant is not
employed by the Company or a Subsidiary on the last day of the Performance
Period, the Participant shall not be entitled to any Bonus Award for that
period; provided, however, that if a Participant’s Separation from Service is
for any reason other than Cause, the Participant’s Bonus Award shall be
determined in accordance with the terms of the Program as though the Participant
had been employed on the last day of the Performance Period, with such amount
distributable at the time distributable to other Participants who are actively
employed, but subject to such reduction as the Committee, in its absolute
discretion, determines to be appropriate.

SECTION A-3

DISTRIBUTIONS

Subject to Section A-2.4, a Participant’s Bonus Award shall be distributed to
the Participant in cash or in Shares at such time and in such form as is
determined by the Committee, but in no event later than the Short-term Deferral
Deadline; provided that a Participant may defer payment of a Bonus Award to a
date or dates after such time if the terms of the Bonus Award and any deferral
election comply with the requirements of Section 409A of the Code; and further
provided that, to the extent that distribution is made in Shares of Common
Stock, the Shares shall be subject to such vesting or other restrictions as the
Committee may establish.

SECTION A-4

OPERATION AND ADMINISTRATION

A-4.1. Effective Date. The “Effective Date” of this Program shall be April 3,
2003.

A-4.2. Benefits May Not Be Assigned. The interests of a Participant under the
Program are not subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment or garnishment by
creditors of the Participant or the Participant’s beneficiary. The Participant’s
rights under the Program

 

24



--------------------------------------------------------------------------------

are not transferable other than as designated by the Participant by will or by
the laws of descent and distribution.

A-4.3. Benefits Under Other Plans. Amounts distributable to any Participant
under the Program shall not be taken into account for purposes of determining
the benefits under any plan that is intended to be qualified under
Section 401(a) of the Code and any other plan or arrangement maintained by the
Company or any Subsidiary, except as otherwise provided to the contrary by the
Committee or in such other plan or arrangement.

SECTION A-5

COMMITTEE

The Committee’s administration of the Program shall be subject to the provisions
of the Plan and the requirements of Code Section 162(m). Subject to the
foregoing:

 

  (a) The Committee will have the authority and discretion to interpret the
Program, to establish, amend and rescind any rules and regulations relating to
the Program, and to make all other determinations that may be necessary or
advisable for the administration of the Program.

 

  (b) Any interpretation of the Program by the Committee and any decision made
by it under the Program is final and binding on all persons.

SECTION A-6

AMENDMENT AND TERMINATION

The Board may, at any time, amend or terminate the Program, provided that,
without the consent of an affected Participant or beneficiary, no amendment or
termination may materially adversely affect the rights of such Participant or
beneficiary under the Program with respect to Performance Periods that have
ended prior to the date on which such amendment or termination is adopted by the
Board.

SECTION A-7

DEFINED TERMS

In addition to the other definitions contained herein and in the Plan, the
following definitions shall apply:

 

  (a) Bonus Award. The term “Bonus Award” means an award determined in
accordance with Section A-2 and distributable in accordance with Section A-3.

 

  (b) Participant. The term “Participant” means an Employee who has been
selected by the Committee to participate in this Program.

 

25



--------------------------------------------------------------------------------

  (c) Performance Period. The term “Performance Period” means any calendar year
after 2003, or such other period beginning after December 31, 2003 that is
established by the Committee as a Performance Period for this Program.

 

26



--------------------------------------------------------------------------------

Supplement B to Plan

CHIQUITA BRANDS INTERNATIONAL, INC.

LONG-TERM INCENTIVE PROGRAM

SECTION B-1

GENERAL

Chiquita Brands International, Inc. (the “Company”) maintains the Chiquita Stock
and Incentive Plan (the “Plan”) which provides, inter alia, for certain
incentive compensation to Employees of the Company and its Subsidiaries. This
Chiquita Long-Term Incentive Program (the “Program”) is established under
Section IX of the Plan and is subject to all the terms, conditions and
limitations of the Plan, which shall be considered a part hereof. Capitalized
terms in this Program not defined herein shall have the meanings given in the
Plan.

SECTION B-2

LONG-TERM INCENTIVE AWARDS

B-2.1. Designation. The Committee, from time to time in its discretion, may
designate those Employees who will have an opportunity to receive Long-Term
Incentive Awards under this Program for any Performance Period, together with
the applicable performance goals established in accordance with Section B-2.3
for the Performance Period, and the amounts to be distributable in accordance
with Section B-3 at levels of achievement of the performance goals. Any
Long-Term Incentive Award, or portion thereof, designated as intended to be
Performance-Based Compensation shall comply with the requirements of this
Section B-2 to the extent such compliance is determined by the Committee to be
required for the award to be treated as Performance-Based Compensation.

B-2.2. Award Limit. Long-Term Incentive Award(s), or portion(s) thereof,
intended to be Performance-Based Compensation that are granted to any one
individual during any one calendar-year period shall be subject to the
limitations set forth in Section 4.2 of the Plan.

B-2.3. Performance Goals. For any Long-Term Incentive Award, or portion thereof,
that is designated as intended to be Performance-Based Compensation:

 

  (a) The performance goals established for the Performance Period shall be
objective (as that term is described in the Treasury Regulations under Code
Section 162(m)).

 

  (b) The performance goals used by the Committee shall be based on one or more
of the Performance Measures set forth in Section 2.30 of the Plan.

 

  (c)

The Committee, in its discretion, may provide that receipt of a specified level
of payment or distribution of a Long-Term Incentive Award is

 

27



--------------------------------------------------------------------------------

 

contingent on achievement of performance goals satisfying paragraph (b) above,
with such level subject to reduction unless other performance goals not set
forth in paragraph (b) above are also satisfied.

Any Long-Term Incentive Award, or portion thereof, not designated as intended to
be Performance-Based Compensation may be conditioned on such performance goals,
factors or criteria as the Committee shall determine.

B-2.4. Attainment of Performance Goals. Subject to Section B-2.5, a Participant
otherwise entitled to receive a Long-Term Incentive Award, or portion thereof,
that is designated as intended to be Performance-Based Compensation shall not
receive a settlement of the award or portion until the Committee has determined
that the applicable performance goal(s) have been attained. To the extent that
the Committee exercises discretion in making the determination required by this
Section B-2.4, such exercise of discretion may not result in an increase in the
amount of the Award.

B-2.5. Exceptions to Performance Goal Requirement. If a Participant is not
employed by the Company or a Subsidiary on the last day of the Performance
Period, the Participant shall not be entitled to any Long-Term Incentive Award
for that period; provided, however, that if a Participant’s Separation from
Service is for any reason other than Cause and as of such date of separation the
performance goals, factors or criteria on which payment of the Award are
conditioned (other than any Passage of Time Criteria) cause the Award to be
continue to be treated as subject to a substantial risk of forfeiture (within
the meaning of Section 409A of the Code), the Participant’s Long-Term Incentive
Award shall be determined in accordance with the terms of the Program as though
the Participant had been employed on the last day of the Performance Period,
with such amount distributable at the time distributable to other Participants
who are actively employed, and subject to such reduction as the Committee, in
its absolute discretion, determines to be appropriate.

SECTION B-3

DISTRIBUTIONS

Subject to Section B-2.4, a Participant’s Long-Term Incentive Award shall be
distributed to the Participant in cash or in Shares at such time and in such
form as is determined by the Committee, but in no event later than the
Short-term Deferral Deadline; provided that a Participant may defer payment of
the Long-Term Incentive Award to a date or dates after such time if the terms of
the Long-Term Incentive Award and any deferral election comply with the
requirements of Section 409A of the Code; and further provided that, to the
extent that distribution is made in Shares of Common Stock, the Shares shall be
subject to such vesting or other restrictions as the Committee may establish.

 

28



--------------------------------------------------------------------------------

SECTION B-4

OPERATION AND ADMINISTRATION

B-4.1. Effective Date. The “Effective Date” of this Program shall be April 3,
2003.

B-4-2. Benefits May Not Be Assigned. The interests of a Participant under the
Program are not subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment or garnishment by
creditors of the Participant or the Participant’s beneficiary. The Participant’s
rights under the Program are not transferable other than as designated by the
Participant by will or by the laws of descent and distribution.

B-4-3. Benefits Under Other Plans. Amounts distributable to any Participant
under the Program shall not be taken into account for purposes of determining
the benefits under any plan that is intended to be qualified under
Section 401(a) of the Code and any other plan or arrangement maintained by the
Company or any Subsidiary, except as otherwise provided to the contrary by the
Committee or in such other plan or arrangement.

SECTION B-5

COMMITTEE

The Committee’s administration of the Program shall be subject to the provisions
of the Plan and the requirements of Code Section 162(m). Subject to the
foregoing:

 

  (a) The Committee will have the authority and discretion to interpret the
Program, to establish, amend and rescind any rules and regulations relating to
the Program, and to make all other determinations that may be necessary or
advisable for the administration of the Program.

 

  (b) Any interpretation of the Program by the Committee and any decision made
by it under the Program is final and binding on all persons.

SECTION B-6

AMENDMENT AND TERMINATION

The Board may, at any time, amend or terminate the Program, provided that,
without the consent of an affected Participant or beneficiary, no amendment or
termination may materially adversely affect the rights of such Participant or
beneficiary under the Program with respect to Performance Periods that have
ended prior to the date on which such amendment or termination is adopted by the
Board.

 

29



--------------------------------------------------------------------------------

SECTION B-7

DEFINED TERMS

In addition to the other definitions contained herein and in the Plan, the
following definitions shall apply:

 

  (a) Long-Term Incentive Award. The term “Long-Term Incentive Award” means an
award determined in accordance with Section B-2 and distributable in accordance
with Section B-3.

 

  (b) Participant. The term “Participant” means an Employee who has been
selected by the Committee to participate in this Program.

 

  (c) Performance Period. The term “Performance Period” means any period
beginning after December 31, 2003 that is established by the Committee as a
Performance Period for this Program.

 

30